Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 1 June 1808
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                  
                     Monsieur, 
                     Paris. 1er. Juin 1808.
                  
                  J’ai eu l’honneur de vous écrire il y a quelques jours, et je désire que ma Lettre vous ait êté agrèable, vous ait paru raisonnable. Vous y aurez reconnu tout mon amour, tout mon Zêle pour votre Patrie.
                  Celle-ci n’a d’autre objet que de recommander à vos bontés Mr d’Allarde, Fils d’un de mes plus dignes Collegues à l’Assemblée constituante. — C’est un jeune homme bien élevé, très honnête, et qui ne manque pas d’instruction.
                  Il va s’établir aux Etats-Unis, avec lesquels Mr. Son Pere a fait un grand Commerce; et où ils ont des Terres, tant au Kentucky que sur la Monongahela.
                  Il vous porte aussi une Lettre du Général dela Fayette.
                  Je prends la liberté de lui confier ci-joints quatre Exemplaires de deux petites brochures:
                  Un de chacune pour votre Excellence,
                  un de chacune aussi pour Mr. Madisson,
                  un de chacune pour Mr. Gallatin,
                  Et enfin un de chacune pour la Société philosophique, si leur sujet moral et presque religieux ne vous parait pas trop éloigné de la nature des travaux de nos Collegues.
                  Je m’en rapporte à votre sagesse.
                  Agréez mon profond respect et mon inviolable attachement.
                  
                     
                        duPont (de Nemours)
                  
               